United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Omaha, NE, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1821; 11-1830
Issued: May 23, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 2, 2011 appellant, through his attorney, filed an application for review of the
Office of Workers’ Compensation Programs’ (OWCP) March 10 and July 1, 2011 merit
decisions in claim No. xxxxxx665 denying his left shoulder occupational disease claim. The
appeal was docketed as No. 11-1821. On August 2, 2011 appellant also filed an application for
review of OWCP’s June 21, 2011 merit decision in File No. xxxxxx860 denying his right
shoulder occupational disease claim. That appeal was docketed as No. 11-1830. The Board
finds that these appeals are not in posture for a decision.
On September 1, 2010 appellant, then a 56-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that on May 26, 2005 he sustained a condition of the right
rotator cuff from repetitively pulling sleeves off a tray. OWCP assigned claim No. xxxxxx860.
Appellant submitted medical records dated May 26, 2005 to October 12, 2010 in support of his
claim. By decisions dated December 15, 2010 and June 21, 2011, OWCP denied his claim for
failing to establish causal relationship.
On January 12, 2011 appellant filed another Form CA-2 alleging that he developed a left
shoulder condition from repetitively moving his arms and shoulder when pulling sleeves off
trays, throwing mail on the belt, loading elevators and pushing and pulling containers. OWCP
assigned claim No. xxxxxx665. Appellant submitted medical reports dated December 20, 2010

to March 30, 2011. In a March 30, 2011 medical report, Dr. Charles E. Rosipal, a Boardcertified orthopedic surgeon, provided an extensive history of appellant’s work duties with the
postal service, diagnosed left shoulder full-thickness symptomatic rotator cuff tear and provided
an explanation on causal relationship between appellant’s injury and his work-related activities.
By decisions dated March 10 and July 1, 2011 in claim No. xxxxxx665, OWCP denied
appellant’s claim on the grounds that the medical evidence of record failed to establish the causal
relationship between the left shoulder rotator cuff tear and the accepted work-related
employment factors. It noted that the medical evidence did not establish causal relationship
between the left shoulder full-thickness tear and the actual physical requirements of a mail
handler verses the adverse effects the left shoulder developed from compensating for the
nonwork-related right shoulder injury.
In its July 1, 2011 decision for claim No. xxxxxx665, OWCP referenced appellant’s
September 1, 2010 occupational exposure claim for a right shoulder rotator cuff tear and
reviewed the medical evidence in that claim, No. xxxxxx860. It relied on the medical evidence
in claim No. xxxxxx860 as a basis for its denial in appellant’s left shoulder claim,
No. xxxxxx665. As the medical evidence from claim No. xxxxxx860 was reviewed by the
senior claims examiner in OWCP’s July 1, 2011 decision, the medical evidence contained in
claim No. xxxxxx860 will necessarily bear directly on appellant’s claim for compensation in
claim No. xxxxxx665, and vice versa.
Both of appellant’s claims involve shoulder conditions which allegedly resulted from the
same work factors. Because it is essential for the Board to review the medical evidence
contained in both files in order to render a full and fair adjudication of the issues in these appeals
in File Nos. 11-1821 and 11-1830, the case will be remanded for OWCP to consolidate case files
xxxxxx860 and xxxxxx665.

2

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 1 and March 10, 2011 decisions in claim No. xxxxxx665 and the June 21, 2011 decision in
claim No. xxxxxx860 be set aside and the case is remanded for further development consistent
with this order.
Issued: May 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

